 1                               UNITED STATES DISTRICT COURT

 2                                       DISTRICT OF NEVADA

 3 GRACE ALBANESE,                                         Case No.: 2:16-cv-01882-APG-PAL

 4           Plaintiff                                        Order Accepting Report and
                                                                  Recommendation
 5 v.
                                                                       [ECF No. 9]
 6 REGIONAL TRANSPORTATION
   COMMISSION OF SOUTHERN NEVADA,
 7
        Defendant
 8

 9         On January 14, 2019, Magistrate Judge Leen recommended that I dismiss the complaint

10 with prejudice because the plaintiff failed to state a cognizable claim despite being given leave to

11 amend to do so. ECF No. 9. Plaintiff Grace Albanese did not file an objection. Thus, I am not

12 obligated to conduct a de novo review of the report and recommendation. 28 U.S.C. § 636(b)(1)

13 (requiring district courts to “make a de novo determination of those portions of the report or

14 specified proposed findings to which objection is made”); United States v. Reyna-Tapia, 328

15 F.3d 1114, 1121 (9th Cir. 2003) (en banc) (“the district judge must review the magistrate judge’s

16 findings and recommendations de novo if objection is made, but not otherwise” (emphasis in

17 original)).

18         IT IS THEREFORE ORDERED that Judge Leen’s report and recommendation (ECF No.

19 9) is accepted. Plaintiff Grace Albanese’s complaint is DISMISSED without prejudice. The

20 clerk of court is instructed to close this case.

21         DATED this 6th day of February, 2019.

22

23
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
